Citation Nr: 0818376	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-11 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Restored Entitlement Program for Survivors (REPS) educational 
assistance benefits in the calculated amount of $1,179.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from January 1975 to 
February 1988.  He died in August 1992.  The appellant in 
this case is his daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 determination of the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied waiver of recovery of an 
overpayment of REPS educational assistance benefits in the 
calculated amount of $1,179.  

The appellant has not specifically challenged the validity of 
the debt at issue in this case and the record contains no 
indication that it was improperly created or calculated; 
thus, the Board finds that the question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); 
see also VAOPGCPREC 6-98, published at 63 Fed. Reg. 31,264 
(1998).  In light of the favorable determination below, it is 
clear that the appellant has not been prejudiced by the 
Board's determination in this regard.  


FINDINGS OF FACT

1.  The Committee has determined that the overpayment at 
issue was not created through fraud, misrepresentation of a 
material fact, or bad faith on the part of the appellant.

2.  The appellant was entirely at fault in creating the debt 
at issue and failure to recover the overpaid benefits would 
result in unfair gain to her and would not would defeat the 
purpose for which the benefits were intended.

3.  Recovery of the debt would result in financial hardship 
to the appellant. 
CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, recovery of 
the overpayment of REPS educational assistance benefits in 
the calculated amount of $1,179 would violate the principles 
of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 
(West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) does not apply in this 
case, given the nature of the issue on appeal.  See Barger v. 
Principi, 16 Vet. App. 132 (2002) (holding that the duties 
specified in the VCAA are not applicable to requests for a 
waiver of overpayment); see also Reyes v. Nicholson, 21 Vet. 
App. 370 (2007).


Background

The Restored Entitlement Program for Survivors (REPS) 
provides for the payment of a special allowance to dependents 
of certain deceased veterans, as a replacement for Social 
Security Administration (SSA) student benefits which were 
either reduced or terminated by provisions of the Omnibus 
Budget Reconciliation Act of 1981.  38 C.F.R. § 3.812; see 
Pub. L. 97-377, § 156, 96 Stat. 1830, 1920 (1982).  
Eligibility for these educational assistance benefits is 
limited to unmarried full-time students between the ages of 
18 and 22 whose parent died while on active duty before 
August 13, 1981, or who died as a result of a service-
connected disability incurred before August 13, 1981.  38 
C.F.R. § 3.812.  

The appellant in this case was awarded REPS benefits, 
effective June 1, 2000.  In her initial award letter, and on 
numerous occasions thereafter, the appellant was advised that 
her benefits were based on her status as an unmarried student 
in full-time attendance at an approved post-secondary school, 
and that her period of entitlement would end when she reached 
the age of 22.  

To be entitled to the continued receipt of REPS benefits, the 
appellant was required to submit periodic reports certifying 
her full-time school attendance, and she did so on a regular 
basis.

In her January 2004 VA Form 21-8938, Student Beneficiary 
Report, the appellant certified that she would be enrolled 
full-time at an approved post-secondary institution from 
January 12, 2004, to May 7, 2004, for the spring semester.  
In a February 2004 letter, the RO notified the appellant that 
she would be paid $1,040 in REPS benefits from January 1, 
2004, and that her benefits would be terminated as of June 1, 
2004, the first day of the month in which she turned 22 years 
old.

In February 2004, the appellant submitted a completed 
questionnaire at the request of the RO.  She indicated that 
she would not complete her undergraduate degree before the 
age of 22 and that she would be enrolled in school full-time 
during the month she attained the age of 22.  She indicated 
that the term in which she would turn 22 was from May 18, 
2004, to August 6, 2004.

Based on the appellant's response, in an April 2004 letter, 
the RO notified the appellant that she would continue to be 
paid monthly REPS benefits and that such benefits would be 
terminated as of September 1, 2004.  The letter explained 
that although she turned 22 in June 2004, she would be paid 
until her current term ended in August 2004.  

In a September 2004, the appellant submitted a VA Form 21-
8938, Student Beneficiary Report, on which the registrar 
certified that the appellant had attended school full time 
during the summer term from June 1, 2004 to July 26, 2004.  

In an October 2004 letter, the appellant was advised that she 
had been paid REPS benefits through August 2004, based on her 
previous certification that she would be attending school 
full-time until August 6, 2004.  However, because the 
registrar of her school had indicated that the appellant's 
actual date of enrollment had ended on July 26, 2004, she had 
been overpaid for the month of August.  The appellant was 
subsequently advised that the amount of the overpayment was 
$1,179.  

In November 2004, the appellant requested a waiver of 
recovery of the debt, claiming that she was unable to repay 
it.  She explained that she was a full-time student had no 
income from any source other than from student loans.

In support of her request, the appellant submitted a 
Financial Status Report on which she claimed that she had no 
income or assets, other than a 2004 Jeep Cherokee.  She 
reported that her monthly expenses totaled $1,380, consisting 
of housing ($460), food ($100), utilities ($75), health care 
($50), car insurance ($100), credit card payments ($120), and 
a car payment ($475).  

In a September 2003 decision, the Committee denied the 
appellant's request for a waiver of recovery of the REPS 
overpayment, finding that although there was no evidence of 
fraud or faith in the creation of the debt, the appellant was 
at fault in the providing inaccurate information regarding 
the dates of her school attendance.  The Committee further 
found that because the appellant had not provided a complete 
Financial Status Report, financial hardship had not been 
established.

The appellant appealed the Committee's decision, claiming 
that repayment of the debt would result in financial 
hardship.  In support of her appeal, she submitted a revised 
Financial Status Report in October 2005, on which she 
acknowledged that her monthly net salary was $516.  She 
indicated that her monthly expenses were $635, consisting of 
housing ($250), food ($50), utilities ($60), gas ($100), 
clothing ($50), entertainment ($125), and credit card 
payments ($100).  She also reported that her assets included 
a 2004 Jeep Cherokee and that she had $5,788 in cash in the 
bank, representing the proceeds of a recent student loan 
check.  She indicated that her tuition was $10,000 per 
semester.  


Analysis

Under the applicable criteria, a request for waiver of an 
indebtedness shall only be considered:  (1) if it is made 
within 2 years following the date of a notice of indebtedness 
issued on or before March 31, 1983, by the VA to the debtor, 
or (2) if it is made within 180 days following the date of a 
notice of indebtedness issued on or after April 1, 1983, by 
the VA to the debtor.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b) (2007).

In this case, the appellant timely applied for waiver of 
recovery of the $1,179 overpayment of REPS benefits.  Thus, 
she meets the basic eligibility requirements for a waiver of 
recovery of this VA indebtedness, and her request must be 
considered on the merits.  

In that regard, recovery of overpayment of any benefits made 
under laws administered by the VA shall be waived if there is 
no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 
1.963(a), 1.965(b).

In other words, any indication that a claimant committed 
fraud, misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in 
equity cases; only if a claimant is free from all taint of 
fraud in connection with his claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555 (1992).  In this case, 
the Committee has determined that the appellant did not 
exhibit fraud, misrepresentation or bad faith in the creation 
of the instant overpayment and, affording her the benefit of 
the doubt, the Board will not disturb the Committee's 
findings.  

Thus, the next issue to be addressed is whether a collection 
of the debt from the appellant would be contrary to the 
principles of equity and good conscience.  The applicable 
regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (2007).  In such a determination, 
consideration will be given to six elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended.  38 U.S.C.A. § 
5302 (West 2002); 38 C.F.R. § 1.965 (2007).

In considering these factors, the Board initially finds that 
the fault in the creation of the overpayment at issue lies 
exclusively with the appellant, as it was caused solely by 
her inaccurate reporting of the dates of her school 
attendance for the 2004 summer term.  The record reveals that 
the appellant had been clearly notified of her reporting 
responsibilities and the fact that her REPS benefits would be 
terminated after the completion of the term in which she 
turned 22.  The Board finds that despite the fact that the 
appellant knew or should have known of her REPS reporting 
responsibilities, she failed to provide VA with accurate 
information.  

The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2) (2007).  This element requires weighing 
the fault of the debtor against the fault of VA.  In that 
regard, it is clear that the debt was created solely due to 
the appellant's failure to provide VA with accurate 
information regarding the dates of her school attendance.  
The Board finds that VA bears no fault in the creation of 
this debt; rather, REPS benefits were awarded in reliance on 
information the appellant provided.  Moreover, the record 
shows VA took prompt action to terminate the appellant's 
benefits once it was discovered that the dates of attendance 
she had previously provided were inaccurate.  

The next element to be considered regards "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3) 
(2007).  In this respect, according to her financial status 
report, the appellant is a full-time student.  While she has 
income from part-time employment, she has no other income 
from any source other than the proceeds of student loans, 
which are, of course, subject to repayment.  Assuming the 
veracity of the appellant's reported financial information, 
the Board finds that repayment of the outstanding 
indebtedness would cause financial hardship to her.

The next element to be considered concerns whether recovery 
of the overpayment at issue would defeat the purpose for 
which the benefits were intended.  38 C.F.R. § 1.965(a)(4) 
(2007).  The purpose of REPS benefits is to enable dependents 
of certain deceased veterans to attend post-secondary school.  
In this case, the evidence does not show, nor does the 
appellant contend, that recovery of the overpayment of REPS 
benefits would defeat the purpose for which they were 
intended.  

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (2007).  
In this case, the appellant received REPS benefits to which 
she was not legally entitled.  Waiver of this debt would 
therefore result in a windfall and produce unfair gain to the 
appellant.  The failure of the Government to insist on its 
right to repayment of this debt would result in the 
appellant's unjust enrichment at the expense of the taxpayer, 
and it would negatively impact other VA beneficiaries as 
resources for their care are certainly not unlimited.

The final element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. 
§ 1.965(a)(6) (2007).  The appellant has not claimed that she 
relinquished any right or incurred any legal obligation in 
reliance on receipt of REPS benefits for August 2004, nor is 
there any evidence that she did so.

After carefully weighing all relevant factors set forth 
above, the Board finds that the evidence is in equipoise.  
For the reasons indicated above, the Board finds that the 
significant fault on the part of the appellant, as well as 
the unjust enrichment which would accrue from a waiver, are 
equally balanced with the elements tending to support a 
waiver of recovery of the overpayment in this case, 
particularly financial hardship.  Under such circumstances, 
VA is required to give her the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  As a matter of equity, 
therefore, the appellant's request for waiver is granted.  38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.




ORDER

Waiver of recovery of the overpayment of REPS educational 
assistance benefits in the calculated amount of $1,179 is 
granted, subject to the law and regulations governing the 
payment of monetary benefits. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


